DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 10, ll. 31 and 32: “11b” appears to mean “11c” in view of Fig. 2;
Page 11, ll. 8, “11b” appears to mean “11c” in view of Fig. 2.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with rendering device” in claim 1 and “object generation unit” in claim 4.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Rendering device: a computer according to [0024] as filed.
Object generation unit: a specific functional block of a rendering device, i.e., a computer.
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 omits an essential operational relationship between “the camera position” and the claimed object made to “appear in the video based on the position of the real object on the display screen”. For example, it is unclear what is to achieve for moving the camera position and whether the claimed object made to appear would change in terms of position and/or appearance as a result of moving the camera position. Such omission amounts to a gap between the necessary structural connections.  See MPEP § 2172.01.   
Claims 2-9 and 11 are rejected because they depend on claim 1.
Claim 3 is further rejected for reciting the element “a specific camera position” in ll. 4. It is unclear whether it means the same specific camera position presented in its parent claim 1. Claims 4-8 are further rejected because they depend on claim 3.
Claim 9 is further rejected for reciting the elements “a video” and “a standing position of a person on the floor surface” but omitting their operational/structural relationships with other elements, e.g., the video displayed on the display screen and the position of the real 
Claim 10 is rejected for substantially the same rationale as applied to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (US 2020/0012421).
Regarding claim 1, Kato teaches a video display system (Figs. 1-2) comprising: 
a rendering device (Figs. 1-2: control apparatus 100) that generates a two-dimensional video as seen from a specific camera position (Figs. 3-6: each specific virtual viewpoint corresponds to a specific camera position); 
a display device (Fig. 1: output device 109, which includes a display screen; Fig. 2: display unit 206) that displays the video on a display screen (Figs. 3-6: display screen displaying videos of certain  virtual viewpoints as illustrated); and 
a sensor device (Fig. 1: input device 107, which is a touch panel according to para. [0021]; Fig. 2: operation unit 201, which is input device 107 according to para. [0033]; [0018]: 
wherein the rendering device moves the camera position (Figs. 3-6) and makes an object appear in the video based on the position of the real object on the display screen (Figs. 3-6: an sliding operation involves position changes of finger or fingers).
 
Claim 10 is rejected for substantially the same rationale as applied to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Monroe et al. (EP 0583060 A2) also teaches claims 1 and 10 in the Figs. 1-5. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693